Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001139
                                                         03-FEB-2017
                                                         09:57 AM



                             SCWC-14-0001139

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                   vs.

       ALFRED W.K. COMBES, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0001139; CR. NO. 12-1-1895)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

     Upon consideration of Petitioner/Defendant-Appellant Alfred

W.K. Combes’s application for writ of certiorari, it appears that

Combes’s application was due on January 26, 2017, which was 30

days after the Intermediate Court of Appeals’ December 27, 2016

judgment.   Hawaiʻi Revised Statutes (HRS) § 602-59(c) (Supp.

2014); Hawaiʻi Rules of Appellate Procedure (HRAP) Rule

40.1(a)(1)(2016).

     Combes’s application was filed on January 27, 2017.       The

application is untimely and thus, this court lacks appellate

jurisdiction.   Therefore,
     IT IS HEREBY ORDERED that the application for writ of

certiorari is dismissed.

     DATED:   Honolulu, Hawaiʻi, February 3, 2016.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Richard W. Pollack

                             /s/ Michael D. Wilson




                                 2